                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


KIMBERLY FREEMAN,

                       Plaintiff,

vs.                                                            Case No.: 2:19-cv-5636
                                                               JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Vascura

BIRD RIDES, INC.,

                       Defendant.


                                              ORDER

       On January 3, 2020, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff Kimberly Freeman’s Motion for Leave to Proceed

In Forma Pauperis be granted and that Plaintiffs’ Complaint be dismissed for failure to state a

claim upon which relief can be granted pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) without

prejudice to filing the state-law claims in state court. (See Order and Report and

Recommendation, Doc. 4). The parties were advised of their right to object to the Order and

Report and Recommendation. This matter is now before the Court on Plaintiff’s Objections to

the Order and Report and Recommendation. (Doc. 7). The Court will consider the matter de

novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff, Kimberly Freeman, appears to be alleging in her Complaint that she entered into

a contract with Defendant, Bird Rides, Inc., whereby she agreed to collect, charge, and release

their electric scooters. Plaintiff further alleges that the storage of scooters in her garage

transformed her into an employee and she is seeking hourly and overtime wages for that time.
The Court agrees with the Magistrate Judge’s findings that Plaintiff’s allegations are insufficient

to support diversity jurisdiction because she has not plausibly alleged that the amount in

controversy exceeds $75,000, a requirement to satisfy diversity jurisdiction under §1332(a).

        Plaintiff in her objections continues to argue breach of contract and involuntary servitude,

however, she has failed to provide any argument as to how her pleadings establish an amount in

controversy that exceeds $75,000. Accordingly, the Court finds Plaintiff’s objections are

without merit and hereby OVERRULED. Therefore, the Order and Report and

Recommendation, Document 4, is hereby ADOPTED and AFFIRMED.

        The Clerk shall remove Documents 1, 4, 7, and 8 from the Court’s pending motions list

and close this case. This case is dismissed without prejudice to filing the state-law claims in

state court.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 2
